

April 28, 2015
SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS
Cypress Semiconductor Corp. and I, John McCranie agree to the following, which
pertains to the termination of my employment on April 28, 2015:
I.Benefits
a.    In general. Cypress promises that within ten days after I sign this
Separation Agreement and General Release or ten days after my termination date,
whichever comes later, as described in Section IV of this Agreement and return
it to Sugyong Chong, HR Business Partner Principal, Cypress will provide me the
amount or benefits in this Section only if I sign this Agreement and I satisfy
all of the promises made in the Agreement. Importantly, this includes (but is
not limited to) my promise that I release all claims I have or may have against
Cypress, whether I know about them or not, my obligations under Section III(a)
and III(c), and if I return all Cypress property. Cypress is not otherwise
required to pay or provide me such amounts or benefits. I may revoke this
Agreement within seven days after I sign it by giving written notice to Sugyong
Chong, HR Business Partner Principal, by facsimile or personal delivery. If I
revoke this Agreement I will not receive the amounts or benefits in this
Agreement. This Agreement will not become effective or enforceable until the
seven-day revocation period has expired without my revoking it. If, however, the
forty-five day period specified in Section IV of this Agreement straddles two
calendar years, all payments and benefits will be delayed until the later year.
All of these payments will be made in full arrears in that year, no later than
the tenth day after the forty-five day period.
b.    Specific Benefits: In exchange for all of my promises in this Agreement,
and as long as I do not revoke it after signing it, Cypress will provide me with
the benefits in this Section I(b). I understand that if I do revoke this
Agreement, I will not receive any of these benefits:
1.    Cypress deposited 160,000 RSUs grant into your ETrade account on April
27th 2015. The 160, 000 RSU’s will be immediately vested and the net amount
after tax shares will be in your account by April 30th 2015.
2.    Company paid COBRA premiums for medical, dental, vision and EAP benefits
(to the extent I am currently eligible), for a period of 12 months starting on
the first day of the month after my termination date, contingent upon me
applying for COBRA within 60 days of my termination date.
c.    Compensation and Benefit Plans: Whether I sign this Agreement or not, I
will not be eligible to participate under any applicable stock option, bonus,
incentive compensation, commission, retirement, and other compensation or
benefit plans of Cypress after the date of my termination, April 28, 2015.
If I do not sign this Agreement, or if I revoke it after signing, I understand
that my medical, dental, vision, and EAP benefits end on the last day of the
month of my termination date.
After my termination, or after my benefits terminate as described in this
Section:
1.    I will have the right to COBRA continuation coverage as to any
Company-provided medical, dental, or vision plan in which I participate, which



--------------------------------------------------------------------------------



means that I will be entitled to buy continued health plan coverage under the
normal COBRA health care continuation rules.
2.    I will retain my vested benefits under all applicable qualified retirement
and non-qualified plans of the Company, and all rights associated with such
benefits, as determined under the official terms of those plans.
3.    I will retain whatever rights I may have to exercise options to purchase
Company stock previously granted to me in writing, and all rights associated
with such options, as determined under the official terms of the stock option
grant and related plan documents
d.    Sufficiency of Consideration: I acknowledge and agree that the sums and
benefits to be provided under the terms of this Separation Agreement are beyond
those benefits to which I am otherwise entitled.
II.    Complete Release of Claims
a.    In General: In exchange for Cypress’ promises in this Agreement, I agree
to irrevocably and unconditionally release all Claims I may now have against
Cypress and all Released Parties.
b.    Released Parties: The Released Parties are Cypress, all related companies,
partnerships, or joint ventures, their predecessors and successors; and, with
respect to each such entity, all of its past and present employees, officers,
directors, stockholders, owners, representatives, assigns, attorneys, agents,
insurers, employee benefit programs (and the trustees, administrators,
fiduciaries, and insurers of such programs), and any other persons acting by,
through, under or in concert with any of the persons or entities listed in this
subsection.
c.    Claims Released: I am releasing all known and unknown claims, promises,
causes of action, or similar rights of any type that I may have (the “Claims”
against any Released Party, except that I am not releasing any claim that
relates to: (i) my right to enforce this Agreement; (ii) my right, if any, to
claim government-provided unemployment or workers’ compensation benefits, (iii)
any rights or claims that may arise after I sign this Agreement), or (iv) any
claim that may not be released by private agreement without judicial or
governmental supervision). The Claims I am releasing may arise under many
different laws (including statutes, regulations, other administrative guidance,
and common law doctrines), including, but by no means limited to federal, state,
and local anti-discrimination statutes, wage and hour statutes, and any tort of
contract common law claims related to any federal, state, or local law
prohibiting harassment, retaliation, wrongful termination, discrimination on the
basis of age, gender, race, color, religion, disability, pregnancy, sexual
orientation, national origin, or citizenship, including without limitation
claims under Title VII, the Americans with Disabilities Act, the Age
Discrimination in Employment Act (ADEA), as amended by the Older Workers Benefit
Protection Act of 1990, the Equal Pay Act of 1963, the Family and Medical Leave
Act (FMLA), the Minnesota Human Right Act, the California Fair Employment and
Housing Act, the California Labor Code, the Sarbanes-Oxley Act, and the
California Business and Professionals Code.
d.    Unknown Claims: I understand that I am releasing Claims that I may not
know about. That is my knowing and voluntary intent, even though I recognize
that I might learn that some or all of the facts I currently believe to be true
are untrue and even though I might then regret having



--------------------------------------------------------------------------------



signed this Release. I specifically waive any and all rights I may have under
California Civil Code Section 1542 (and any other similar law) which provides as
follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
III.    Other Promises
a.    Pursuit of Released Claims: I have not filed any lawsuit, complaint, or
charge with respect to any Claim this Agreement waives or releases, and I
promise never to file or prosecute a lawsuit or complaint based on such Claims.
I promise to request any administrative agency, court, or other body assuming
jurisdiction of any such lawsuit, claim, or charge to withdraw from the matter
or dismiss it with prejudice. However, this does not preclude me from filing or
prosecuting a charge with any administrative agency with respect to any such
Claim as long as I do not seek any damages, remedies, or other relief for myself
personally, which I promise not to do, and any right to which I waive. This
subsection does not prohibit me from challenging the validity of the ADEA Claim
released in Sections II(c) of this Agreement.
b.    Damages for Breach of Release: I agree to pay the reasonable attorneys’
fees and any damages that any Released Parties may incur as a result of my
breaching a promise I make in this Agreement or if any representation I made in
this Agreement was false when made.
c.    Tender Back Provision: With the exception of any challenge to the
enforceability of the ADEA waiver herein, before I ever attempt to challenge the
terms of this Agreement, I promise to repay the value of all the benefits
provided to me under Section I of this Agreement. And, with the exception of any
challenge to the enforceability of the ADEA waiver herein, if I do not prevail
in an action to challenge this Agreement or to obtain an order declaring this
Agreement to be void, I must pay Cypress and the appropriate Released Party all
their costs and attorneys’ fees incurred in their defense of my action.
d.    Termination of Employment: I agree that my at-will employment with Cypress
and its affiliates ended on April 28, 2015. I confirm that I am no longer
authorized to incur any expenses, liabilities, or obligations on behalf of
Cypress.
e.    Taxes, Indemnification: I am solely responsible for all tax obligations
that may arise from this Agreement, including any arising under Internal Revenue
Code Section 409A. I agree to promptly pay and to indemnify Cypress and all
other Released Parties from all costs, damages or expenses they incur in
connection with such a claim.
f.    Ownership of Claims: I have not assigned or transferred any Claim I am
releasing, nor have I purported to do so. I acknowledge that no child support
order, garnishment orders, or other orders requiring me to pay money to any
other person are now in effect.
g.    Nonadmission of Liability: I agree not to assert that this Separation
Agreement is an admission of guilt or wrongdoing by any Released Party, and I
acknowledge that the Released Parties deny that they have engaged in wrongdoing
of any kind or nature.



--------------------------------------------------------------------------------



h.    No Disparagement or Harm: I agree not to criticize, denigrate, or
disparage any Released Party or any one of their products, services, or
practices.
i.    Implementation: I agree to sign any documents and do anything else that is
necessary in the future to implement this Separation Agreement.
j.    Other Representations: I have not suffered any discrimination because of
my age, sex, race, national origin, marital status, sexual orientation, or any
other protected status, and none of these ever has been an adverse factor used
against me by any Released Party. I have not suffered any job-related wrongs or
injuries for which I might still be entitled to compensation or relief. To the
best of my knowledge, all of the factual allegations I made that induced Cypress
to enter into this Agreement are true in all material respects.
k.    This Agreement to be Kept Confidential: I may not disclose the underlying
facts that led up to this Agreement or the terms, amount, or existence of this
Agreement to anyone other than a member of my immediate family, attorney, or
other professional advisor and, even as to such a person, only if the person
agrees to honor this confidentiality requirement. Such a person’s violation of
this confidentiality requirement will be treated as a violation of this
Separation Agreement by me. This subsection does not prohibit my disclosure of
the terms, amount, or existence of this Agreement to the extent necessary
legally to enforce this Agreement, nor does it prohibit disclosures to the
extent otherwise legally required. The Released Parties would be irreparably
harmed if this Section is violated.
l.    Confidential Information: During the course of my employment I gained
knowledge or information of a confidential nature in which the Released Parties
have a proprietary interest. I agree not to disclose to any person or any entity
any confidential, proprietary or trade secret information of or about any
Released Party without the express written authorization and consent of Cypress.
Nothing in this Section III(m) or elsewhere in this Agreement supersedes any
other pre-existing responsibility I have to maintain the confidentiality of
Cypress’ confidential information.
IV.    Consideration and Revocation
a.    Initial Consideration and Revocation: I understand that I am waiving and
releasing any rights I have under the ADEA, and that this waiver is knowing and
voluntary. I understand that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the date this Agreement
becomes effective. I acknowledge that I have been informed in writing that I may
revoke this Agreement at any time within seven days of the date on which I
signed it. Further, I acknowledge that, before signing this Agreement, I was
given a period of forty-five days in which to consider it. I further acknowledge
that: (a) I took advantage of this period to consider this Agreement before
signing it; (b) I carefully read this Agreement; (c) I fully understand it; and
(d) I am entering into it voluntarily. Cypress encourages me to discuss this
Agreement with an attorney (at my own expense) before signing it. I acknowledge
that I sought such advice to the extent I deemed appropriate. If I sign this
Agreement before the end of the forty-five day period, it will be my voluntary
decision to do so because I have decided that I do not need any additional time
to decide whether to sign this Agreement. I also understand that I do not have
any longer than forty-five days to sign this Agreement. If I do not sign this
Agreement by the end of the forty-five day period, I understand that it will
become void on June 12, 2015.





--------------------------------------------------------------------------------



V.    Miscellaneous
a.    Entire Agreement and Severability: This is the entire agreement between me
and the Released Parties on the subject matter of this Agreement. This Agreement
may not be modified or canceled in any manner except by a writing signed by me
and Cypress. The Released Parties have made no representations or promises to
him other than those in this Agreement.
If Cypress or I successfully asserts that any provision in this Agreement is
void, the remaining provisions of this Agreement shall remain valid and
enforceable unless the other party elects to cancel it. If this Agreement is
cancelled, I agree to repay the consideration I received for signing it.
b.    Successors: This Separation Agreement binds my heirs, administrators,
representatives, executors, successors, and assigns, and will inure to the
benefit of all Released Parties and their respective heirs, administrators,
representatives, executors, successors, and assigns.
c.    Interpretation: This Separation Agreement shall be construed as a whole
according to its fair meaning. It shall not be construed strictly for or against
me or any Released Party. Unless the context indicates otherwise, the singular
or plural number shall be deemed to include the other. Captions are intended
solely for convenience of reference and shall not be used in the interpretation
of this Separation Agreement. This Separation Agreement shall be governed by the
statutes and common law of the State of California, other than any that would
require the use of another jurisdiction’s laws.

--------------------------------------------------------------------------------

TAKE THIS AGREEMENT HOME, READ IT, AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS
BEFORE SIGNING; IT INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS. IF YOU WISH,
TAKE ADVANTAGE OF THE FULL CONSIDERATION PERIOD IN SECTION IV AND YOU MAY
CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT.

--------------------------------------------------------------------------------

CYPRESS SEMICONDUCTOR CORP.


By:         DATE:     
Sugyong Chong, HR Business Partner Principal




John McCranie


By:         DATE:     
John McCranie











